DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanbaghi (US 10,141,946) in view of Finn (US 2003/0154726) in view of Maulik (US 6,133,719).
Regarding claim 1, fig. 3 and 4A of Zanbaghi teaches a packaged electronic device having: an internal switch [eg. 410]; an analog front end [203a] coupled to the internal switch; and a second package pin [eg. at output of 219] that produces an output signal based on an input voltage of the analog front end. Zanbaghi teaches where the analog front end has a non-inverting amplifier [304] but does not explicitly show where the non-inverting amplifier has a first package pin adapted to be coupled to a voltage supply. However, fig. 2 of Finn teaches a non-inverting amplifier 218 with a voltage supply 220. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the non-inverting amplifier with a voltage supply as taught in Finn for the purpose of utilizing a suitable and well-known type of non-inverting amplifier implementation. Zanbaghi in view of Finn teaches the device as indicated above except for an internal voltage source that is not directly connected to any package pin of the package electronic device. Zanbaghi in view of Finn does teach an ADC 215a. Further, fig. 4 of Maulik teaches using a voltage reference 65 with a bandgap reference to supply a signal converter 66. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating an internal voltage source with a bandgap reference to supply an ADC as taught in Maulik for the purpose of utilizing a suitable and well-known type of voltage source for a signal converter. 	
Regarding claim 2, the combination as indicated above teaches wherein the packaged electronic device further comprises a delta sigma modulator [316a,318a] that is coupled to the analog front end, the internal voltage source, and the second package pin.
Regarding claim 3, fig the combination as indicated above teaches wherein the output signal is a digital signal [eg. at output of 219].
Regarding claim 4, the combination as indicated above teaches wherein the output signal is an analog voltage [eg. at output of 304].
Regarding claim 6, the combination as indicated above teaches wherein the internal voltage source is a bandgap reference voltage source.
Regarding claim 7, the combination as indicated above teaches wherein the first package pin couples to an input of the analog front end.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanbaghi in view of Finn in view of Maulik in view of Tran (US 8,395,446).
Regarding claim 5, Zanbaghi in view of Finn in view of Maulik teaches the device as indicated above except where the packaged electronic device is an isolation amplifier. However, Tran describes implementing an AFE with an isolation amplifier (col. 2, lines 15-18). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the device with an isolation amplifier as taught in Tran for the purpose of utilizing a suitable and well-known type of AFE and isolation amplifier implementation. 
	
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. Applicant argues that Finn does not teach a first package pin coupled to the voltage supply. However, par. 26 describes where the supply 220 is 5V and par. 35 describes pin sets with connection to the 5V supply. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896